In the

       United States Court of Appeals
                  For the Seventh Circuit
                       ____________________ 
Nos. 18‐1275 and 18‐1598 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

RUBY MOHSIN and 
MOHAMMAD KHAN, 
                                               Defendants‐Appellants. 
                       ____________________ 

          Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:15‐cr‐00217 — Charles R. Norgle, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 20, 2018 — DECIDED SEPTEMBER 25, 2018 
                   ____________________ 

     Before MANION, HAMILTON, and SCUDDER, Circuit Judges. 
    SCUDDER,  Circuit  Judge.  Ruby  Mohsin  and  Mohammad 
Khan pleaded guilty to conspiring to sell drugs misbranded 
as  incense  or  potpourri.  The  conduct  occurred  over 
approximately  eight  months  in  2011  from  a  store  Mohsin 
owned  in  the  Fox  Valley  Mall  in  Aurora,  Illinois.  At 
sentencing  the  district  court  found  that  Mohsin  and  Khan 
consciously  or  recklessly  disregarded  the  risk  that  the 
2                                         Nos. 18‐1275 and 18‐1598 

mislabeled products could cause death or serious injury. This 
finding had the effect of significantly increasing Mohsin and 
Khan’s advisory ranges under the U.S. Sentencing Guidelines. 
The  finding  reflected  clear  error,  however,  as  the  record 
before the district court, while supporting  a conclusion that 
Mohsin and Khan knew customers (and perhaps teenagers) 
were  smoking  the  products  to  obtain  marijuana‐like  highs, 
did not support a determination that either Mohsin or Khan 
knew the products presented lethal risks to users.* 
                                   I 
    Ruby  Mohsin  owned  and  operated  the  Cigar  Box  in  the 
Fox  Valley  Mall  where  she  employed  Khan  as  a  cashier.  In 
addition to tobacco, the store sold products labeled as incense 
and  potpourri  under  names  like  iAroma,  Zero  Gravity,  and 
Head  Trip.  Mohsin  and  Khan  knew  customers  were  buying 
these products—commonly known as synthetic marijuana—
to smoke or ingest.  
    In June 2011, Mohsin sold nineteen‐year‐old Max Dobner 
and another teenager three packages of iAroma. Dobner and 
his friend then smoked the substance in the mall’s parking lot. 
Two  hours later Dobner crashed his vehicle into a  house in 
North Aurora, Illinois. The accident killed Dobner and in time 
brought  significant  attention  to  the  products  Mohsin  and 
Khan were selling out of the Cigar Box.  
      Mohsin and Khan ultimately were indicted and each later 
pleaded  guilty  to  a  single  count  of  conspiring  to  distribute 
misbranded  drugs,  in  violation  of  18  U.S.C.  §  371  and 
                                                 
     * Following oral argument, we issued an order directing Khan’s im‐

mediate release from prison on supervised release. This opinion explains 
the basis for that decision. 
Nos. 18‐1275 and 18‐1598                                             3 

21 U.S.C.  §§  331(c)  and  333(a)(2).  In  their  plea  agreements, 
Mohsin  and  Khan  admitted  that  the  synthetic  marijuana 
products they sold contained inadequate consumer warnings, 
failed to identify the  products’ active  ingredients, and  were 
mislabeled  in  an  effort  to  mislead  regulators  regarding  the 
products’  status  as  drugs—all  in  violation  of  the  Federal 
Food, Drug and Cosmetic Act. 
    In  its  Presentence  Investigation  Reports,  the  Probation 
Office recommended that both Mohsin and Khan’s advisory 
Guidelines  ranges  reflect  enhancements  for  engaging  in 
offense  conduct  entailing  “the  conscious  or  reckless  risk  of 
death  or  serious  bodily  injury.”  U.S.S.G.  §  2B1.1(b)(15)(A). 
The proposed enhancements were significant because of their 
impact  on  the  resulting  advisory  ranges.  Section 
2B1.1(b)(15)(A)  calls  for  a  two‐level  enhancement  to  a 
defendant’s offense level, unless the resulting offense level is 
less than 14, in which case the offense level is increased to 14. 
Under  the  Probation  Office’s  calculations,  Mohsin’s  total 
offense  level  included  a  two‐level  enhancement  under 
§ 2B1.1(b)(15)(A),  resulting  in  an  advisory  range  of  12  to  18 
months’  imprisonment.  (This  range  also  reflected  an 
enhancement pursuant to U.S.S.G. § 3B1.1(c) for Mohsin’s role 
as  a  manager  in  the  offense  conduct.)  As  for  Khan’s  total 
offense  level,  the  Probation  Office  included  a  four‐level 
enhancement  under  §  2B1.1(b)(15)(A),  resulting  in  an 
advisory range of 10 to 16 months’ imprisonment.  
    Neither  defendant’s  plea  agreement  contemplated  an 
enhancement  under  §  2B1.1(b)(15)(A).  Accordingly,  the 
Probation Office’s recommendation that the facts warranted 
the enhancement for both Mohsin and Khan became the focus 
of the ensuing sentencing proceedings.  
4                                        Nos. 18‐1275 and 18‐1598 

    The district court sentenced Mohsin first, and, in doing so, 
held a hearing and received testimony from several witnesses. 
Dr.  Jordan  Trecki,  a  pharmacologist  with  the  Drug 
Enforcement  Administration,  testified  that  synthetic 
marijuana  had  more  severe  effects  on  consumers  than 
traditional  marijuana.  A  customer  of  the  Cigar  Box,  Janus 
Smith, testified that she observed her son experience a severe 
physical reaction to one of the synthetic marijuana products 
he  had  purchased from Mohsin. Smith further testified that 
she  visited  the  Cigar  Box  and  warned  Mohsin  of  her  son’s 
“bad  reaction,”  explaining  that  it  landed  him  in  the 
“hospital.”  
   Mohsin’s counsel attempted to cross‐examine Smith, but 
the  district  court  substantially  curtailed  that  effort,  stating 
that Smith was a credible witness and that the court had heard 
everything it needed for sentencing purposes. Had Mohsin’s 
counsel  been  permitted  to  continue,  Smith’s  testimony  was 
vulnerable  to  meaningful  impeachment,  as  there  were 
significant  inconsistencies  between  her  account  at  Mohsin’s 
hearing  and  her  prior  deposition  testimony.  For  example, 
Smith stated at her deposition that she never told the hospital 
doctors that synthetic marijuana had anything to do with her 
son’s  visit  to  the  emergency  room.  Smith  also  contradicted 
herself  in  describing  what,  if  anything,  she  observed  of  her 
son’s reaction to smoking synthetic marijuana. 
   Mohsin’s  sentencing  hearing  further  included  testimony 
from  other  witnesses.  For  example,  Brycen  Rodriguez,  a 
customer  of  the  Cigar  Box,  testified  about  an  occasion  on 
which  he  bought  and  smoked  synthetic  marijuana  and 
experienced  paranoia,  extreme  anxiety,  and  difficulty 
breathing. The district court also heard testimony from Max 
Nos. 18‐1275 and 18‐1598                                          5 

Dobner’s  mother  and  grandmother  about  Dobner’s  tragic 
death and its impact on their family.  
    After hearing this testimony, the district court determined 
that  Mohsin’s  advisory  range  was  21  to  27  months’ 
imprisonment,  reflecting  a  total  offense  level  of  16,  which 
included the two‐level enhancement under § 2B1.1(b)(15)(A) 
for engaging in conduct that consciously or recklessly risked 
death  or  serious  bodily  injury.  The  enhancement  was 
warranted,  the  district  court  reasoned,  because  Mohsin  had 
experience taking and administering medication (to her son) 
and, as a result, knew of the dangers of abuse or misuse. Our 
review  of  the  sentencing  transcript  leaves  us  with  the 
impression  that  the  district  court,  while  not  saying  so 
expressly,  also  may  have  placed  some  weight  on  Janus 
Smith’s testimony (about her son having to go to the hospital 
after  having  a  bad  reaction  to  synthetic  marijuana  he 
purchased at the Cigar Box) to support the enhancement.  
    In calculating Mohsin’s advisory range, the district court 
declined  to  afford  Mohsin  credit  for  acceptance  of 
responsibility,  emphasizing  not  only  that  she  had  filed 
multiple  sentencing‐related  motions,  but  also  testified  that 
her offense conduct reflected a “mistake”—both of which the 
district court found inconsistent with someone truly sorry for 
her offense conduct. (Mohsin testified at sentencing with the 
aid of an interpreter, and it appears she used an Urdu word 
for “mistake” that connoted remorse but was misunderstood 
by the district court.) In the end, the district court sentenced 
Mohsin  to  24  months’  imprisonment.  Had  the  court  not 
applied the two‐level enhancement under § 2B1.1(b)(15)(A), 
Mohsin’s advisory range would have been 15 to 21 months’ 
imprisonment.  
6                                        Nos. 18‐1275 and 18‐1598 

    As  for  Khan,  the  district  court  found  his  advisory 
Guidelines range to be 10 to 16 months’ imprisonment based 
on a total offense level of 12. While affording Khan two levels 
of  credit  for  having  accepted  responsibility  for  his  offense 
conduct (see U.S.S.G. § 3E1.1(a)), the district court found that 
Khan’s  conduct  warranted  a  four‐level  enhancement  under 
§ 2B1.1(b)(15)(A) for entailing a conscious or reckless risk of 
death or serious bodily injury. (Khan’s enhancement was four 
levels because it took four levels to raise his total offense level, 
before receiving acceptance‐of‐responsibility credit, to 14, as 
required by the terms and operation of § 2B1.1(b)(15)(A).) The 
district  court  stated  that  the  enhancement  was  warranted 
because “[Khan] recklessly disregarded the risk [of death or 
serious  bodily  injury]  when  he  sold  these  products  to  the 
various  purchasers  not  knowing  what  the  effect  ultimately 
would  be  on  them  one  way  or  another.”  Or,  as  the  district 
court  similarly  reasoned,  Khan  “consciously  disregarded 
what he might have learned if he had looked further into what 
he was selling.” 
    Mohsin and Khan appeal their sentences, focusing on the 
error they believe the district court made in finding that their 
offense  conduct  reflected  knowledge  or  awareness  that 
consumers who smoked or ingested the misbranded incense 
or  potpourri  faced  a  risk  of  death  or  serious  bodily  injury, 
thereby      warranting         the       enhancements          under 
§ 2B1.1(b)(15)(A).  
                                  II 
    Whether  a  defendant  qualifies for an  enhancement is an 
issue of fact we review for clear error. United States v. Vivit, 
214 F.3d 908, 920 (7th Cir. 2000). Based upon our review of the 
sentencing record, we conclude that Mohsin and Khan have 
Nos. 18‐1275 and 18‐1598                                              7 

satisfied  this  standard.  The  district  court’s  error  was  the 
product  of  equating  Mohsin  and  Khan’s  knowledge  that 
customers were using the misbranded incense or potpourri to 
achieve  a  marijuana‐like  high  with  Mohsin  and  Khan 
consciously  or  recklessly  risking  that  the  products  would 
cause death or serious bodily injury.  
     While § 2B1.1(b)(15)(A) does not define what constitutes 
“the  conscious  or  reckless  risk  of  death  or  serious  bodily 
injury,”  other  provisions of the  Guidelines  and our caselaw 
provide important instruction. In a mail fraud case involving 
false billings for medical procedures to insurance companies, 
we  affirmed  the  district  court’s  determination  that  the 
defendant  physician’s  conduct  involved  “the  conscious  or 
reckless risk of serious bodily injury” and thus warranted a 
two‐level  enhancement  under  U.S.S.G.  §  2F1.1(b)(6)(A),  a 
provision the Sentencing Commission has since consolidated 
with  §  2B1.1.  See  Vivit,  214  F.3d  at  920–22.  In  doing  so,  we 
explained that recklessness reflects a mental state in which a 
defendant “was aware of the risk created by his conduct and 
the risk was of such a nature and degree that to disregard that 
risk constituted a  gross deviation  from  the standard  of care 
that a reasonable person would exercise in such a situation.” 
Id.  at  920–21  (taking  direction  on  the  meaning  of  “reckless” 
from the definition in Application Note 1 to U.S.S.G. § 2A1.4, 
the guideline applicable to involuntary manslaughter).  
   So,  too,  did  our  opinion  in  Vivit  explain  that  “serious 
bodily  injury”  is  a  phrase  of  general  applicability  used 
throughout  the  Guidelines  to  mean  “‘injury  involving 
extreme  physical  pain  or  the  protracted  impairment  of  a 
function  of  a  bodily  member,  organ  or  mental  faculty;  or 
requiring  medical  intervention  such  as  surgery, 
8                                          Nos. 18‐1275 and 18‐1598 

hospitalization or physical rehabilitation.’” Id. at 920 (quoting 
U.S.S.G. § 1B1.1 n.1(J)). 
    The  district  court’s  primary  reason  for  applying  the 
enhancement to Mohsin—her personal experience using and 
administering medication—does not support the conclusion 
that  Mohsin  had  any  awareness  the  synthetic  marijuana 
products  she  sold  posed  a  risk  of  death  or  serious  bodily 
injury.  General  awareness  of  the  health  risks  of  taking 
medications  does  not  demonstrate  a  defendant’s  specific 
knowledge or awareness of the risks presented by a particular 
substance.  
    To be sure, the record fully supports a finding at the heart 
of Mohsin’s criminal conduct—that she knew customers were 
ingesting  or  smoking  the  mislabeled  incense  and  potpourri 
products to achieve a marijuana‐like high. But knowing that 
someone  will  smoke  a  product  to  achieve  a  marijuana‐like 
high does not—without more—show a “conscious or reckless 
risk of death or serious bodily injury.” The more was missing.  
      The government presented testimony, including from the 
DEA pharmacologist, that the effects of synthetic marijuana 
can be acute and often exceed those of traditional marijuana. 
Yet there was an absence of evidence showing Mohsin knew 
of these harsher effects or, more to the point, that she had any 
awareness  that  consuming  the  mislabeled  incense  or 
potpourri risked killing or seriously injuring consumers. And 
it  is  not  enough  to  say  (at  a  higher  level  of  generality)  that 
such  risk  is  always  present  with  the  consumption  of  illegal 
drugs, for § 2B1.1(b)(15)(A) required the district court to find 
by a preponderance of evidence that Mohsin was conscious 
of or recklessly risked that iAroma, Zero Gravity, Head Trip, or 
another  of  the  synthetic marijuana products she sold out of 
Nos. 18‐1275 and 18‐1598                                             9 

the  Cigar  Box  would  kill  or  seriously  injure  consumers.  On 
this record, the case stands in sharp contrast to United States 
v.  Johnson,  where  the  facts  showed  that  the  defendant 
continued  to sell  cough suppressants over  the internet after 
learning that two teenagers had died from overdosing on the 
product. See 471 F.3d 764, 765–66 (7th Cir. 2016). 
     The government sought to use Janus Smith to demonstrate 
that  Mohsin  knew  that  the  synthetic  marijuana  products 
posed serious health risks. Indeed, Smith testified that her son 
ended up in the hospital after consuming one of the products 
sold at the Cigar Box. The district court severely limited cross‐
examination  of  Smith,  however,  and  as  a  result  never 
permitted  Mohsin’s  counsel  to  demonstrate  that  Smith’s 
deposition  testimony—in  which  Smith  made  statements 
suggesting her son went to the hospital for reasons unrelated 
to  consuming  synthetic  marijuana—may  have  substantially 
undermined  the  testimony  she  provided  at  Mohsin’s 
sentencing hearing. While the full protections of due process 
may be diminished at sentencing, fundamental fairness still 
requires a district court to base its sentencing determination 
on reliable evidence. See United States v. Ghiassi, 729 F.3d 690, 
696  (7th  Cir.  2013).  Where,  as  here,  a  defendant  possesses 
information  that  may  cast  significant  doubt  on  a  material 
witness’s testimony on a challenged sentencing enhancement, 
a  defendant  has  a  right  to  reasonably  cross‐examine  the 
witness  or  at  least  some  opportunity  to  bring  contrary 
information  to  the  district  court’s  attention  before  the  court 
makes  pertinent  sentencing  findings,  including  findings 
about the credibility of the witness. In light of the substantial 
limitation placed on Mohsin’s cross‐examination of Smith, the 
district court committed error to the extent, if any, it relied on 
10                                      Nos. 18‐1275 and 18‐1598 

Smith’s  testimony  to  find  that  Mohsin’s  offense  conduct 
warranted an enhancement under § 2B1.1(b)(15)(A).  
    The record similarly lacks sufficient evidence to support 
an  enhancement  for  Khan  under  §  2B1.1(b)(15)(A).  The 
district  court’s  justification—that  Khan  sold  the  products, 
sometimes  to  teenagers,  knowing  they  were  being  ingested 
but  not  knowing  what  effect  they  may  have—does  not 
establish  that  Khan  was  aware  of,  or  even  had  reason  to 
suspect,  that  the  products  posed  a  risk  of  death  or  serious 
injury. Nor was it proper for the district court to find support 
for the enhancement on the basis that Khan failed to learn the 
health risks of the products he sold from the Cigar Box. The 
guideline enhancement speaks not in terms of negligence, but 
rather  conscious  or  reckless  risk.  The  evidence  before  the 
district court did not support imposition of the enhancement, 
and this error had the substantial adverse effect of increasing 
Khan’s  advisory  Guidelines  range  from  0  to  6  months’ 
imprisonment to 10 to 16 months. 
    We  owe  a  word  about  whether  Max  Dobner’s  death, 
following  his  smoking  of  iAroma  purchased  from  the  Cigar 
Box,  may  have  supported  the  enhancements  under 
§ 2B1.1(b)(15)(A).  The  government  did  not  advance  this 
argument, nor did the district court find that Dobner’s death 
provided the factual support for enhancing either Mohsin or 
Khan’s advisory range. We do not read the record to compel 
a  contrary  conclusion,  as  no  party  has  presented  evidence 
showing  that  Mohsin  or  Khan  learned  (at  least  during  the 
period of the charged conspiracy) that the mislabeled drugs 
may have caused Dobner’s death. 
   Finally, Mohsin contends that the district court committed 
errors at sentencing by denying her credit for acceptance of 
Nos. 18‐1275 and 18‐1598                                         11 

responsibility  under  U.S.S.G.  §  3E1.1  and  otherwise 
inadequately  considering  the  factors  in  18  U.S.C.  §  3553(a). 
For his part, Khan advances a similar argument regarding the 
district court’s consideration of the § 3553(a) factors. We need 
not address these contentions, as resentencing of both Mohsin 
and  Khan  is  independently  warranted  as  a  result  of  the 
district  court’s  error  applying  the  multi‐level  enhancement 
under  §  2B1.1(b)(15)(A).  The  district  court  will  have  an 
opportunity  to  take  a  fresh  look  at  these  other  issues  at 
resentencing. 
   For  these  reasons,  we  VACATE  and  REMAND  for 
resentencing.  The  resentencing  of  both  Mohsin  and  Khan 
shall occur on an expedited basis and without delay. Circuit 
Rule 36 shall apply on remand.